For the reasons given in the case of The Citizens Co. v. AshevilleTypographical Union, No. 263, Frank J. Torlay, and others, the judgment of the court below dissolving the restraining order against the Asheville Typographical Union, No. 263, is affirmed. As against the individuals set out in the complaint, the judgment is reversed and modified in accordance with that opinion.
The restraining order under the judgment of the court below is continued against the individual defendants to the hearing and modified in accordance with that opinion.
Affirmed as to the Asheville Typographical Union, No. 263.
Reversed and modified as to the individuals, Frank J. Torlay and others.